UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 16-2277
                                      _____________

                  HUGO ARISTOTELES CASTELLANOS MONZON,

                                                         Appellant
                                             v.

                           INGRID FABIOLA DE LA ROCA
                                  _____________

              APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             (Case No. 3:16-cv-00058)
                       District Judge: Hon. Freda L. Wolfson
                                   _____________

                                  Argued March 6, 2018
                                     _____________

              Before: MCKEE, AMBRO, and RESTREPO, Circuit Judges
                               _____________

                                         ORDER
                                      _____________

       The petition for rehearing filed by Appellee in the above-entitled case having been

submitted to the judges who participated in the decision of this Court, it is hereby

O R D E R E D that the petition for rehearing by the panel is GRANTED. Pursuant to 3d

Cir. I.O.P. 8.3.1, the panel’s previous non-precedential opinion filed July 18, 2018 is

hereby VACATED. The panel will issue an opinion and accompanying judgment at a

later date.
                             By the Court,
                             s/ Theodore McKee
                             Circuit Judge
DATED: August 30, 2018
ARR/cc: JMB; DAH; JCJ; MDT